                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 18-1166-JWB

$64,480.00 IN UNITED STATES
CURRENCY, More or less,

                       Defendant,

and

TROY TOMPKINS,

                       Claimant.


                                MEMORANDUM AND ORDER

        This matter is before the court on Claimant’s motion to dismiss. (Doc. 21.)             The

government has filed a response. (Doc. 25.) No reply has been filed and the time for doing so has

expired. For the reasons stated below, Claimant’s motion to dismiss (Doc. 21) is DENIED.

       I. Facts

       The complaint alleges that the defendant property, $64,480.00 in cash, was seized by the

Kansas Highway Patrol on February 12, 2018, during a traffic stop of a vehicle driven by Claimant

on U.S. Highway 50 in Kearny County. (Doc. 1 at 2.) The complaint alleges that the property is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because “it constitutes 1) money …

furnished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money …

used or intended to be used to facilitate a violation of the Controlled Substances Act.” (Id. at 3.)
An affidavit attached to the complaint adds the following allegations. At the time of the stop,

Claimant “appear[ed] to be under the influence of drugs or alcohol,” he “refused to exit the vehicle

to perform field sobriety testing or speak further” with the officer, and Claimant “pull[ed] a

vacuum sealed bundle of U.S. Currency out of a briefcase and quickly shove[d] it into his pants.”

The officer obtained a search warrant for the vehicle and found $55,080 in two vacuum sealed

bags that “had been sprayed with some type of chemical emitting a strong odor,” as well as $9,400

in currency from the bag in Claimant’s pants. The officer also found “[f]our large empty duffel

bags emitting the smell of raw marijuana” in the trunk. (Doc. 1 at 6-7.)

       II. Motion to dismiss

       Claimant contends the complaint fails to state a claim for which relief can be granted

because it fails to inform Claimant “in sufficient detail of the specific exchange the defendant

property is charged with being used in….” (Doc. 21 at 2.) Claimant argues “[t]here is no reason

to believe the government will be able to meet its burden of proof at trial with no charges pending

against anyone with respect to an exchange, intended exchange or intent to violate” the Controlled

Substances Act. (Id. at 4-5.) Claimant also argues the claim should be dismissed because the

forfeiture of this property “is an excessive fine and as such is prohibited by the [Eighth

Amendment.]” (Id. at 5.)

       III. Standards

       A. Failure to state a claim. The Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions (“Supplemental Rules”) apply to in rem forfeiture actions such as

this. Fed. R. Civ. P. Supp. R. A(1)(A)(vi). The Federal Rules of Civil Procedure also apply except

where they are inconsistent with the Supplemental Rules. Id. at A(2). The Supplemental Rules

allow a claimant with standing to assert a motion to dismiss a forfeiture action under Fed. R. Civ.



                                                 2
P. 12(b)(6). See Fed. R. Civ. P. Supp. R. G(b)(i). To survive a Rule 12(b)(6) motion to dismiss,

a complaint ordinarily must contain enough allegations of fact to state a claim for relief that is

plausible on its face. Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). All well-pleaded facts and the reasonable inferences

derived from those facts are viewed in the light most favorable to Plaintiff. Archuleta v. Wagner,

523 F.3d 1278, 1283 (10th Cir. 2008). The Supplemental Rules, however, impose heightened

pleading standards that the government must meet to survive a motion to dismiss a forfeiture action

under Rule 12(b)(6). United States v. $32,100 in United States Currency, No. 16-1339-EFM-JPO,

2017 WL 1062481, *2 (D. Kan. Mar. 21, 2017). Those rules require the complaint to “state

sufficiently detailed facts to support a reasonable belief that the government will be able to meet

its burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f).

       B. Excessive fines. Civil forfeiture actions may be subject to the limitations of the

Excessive Fines Clause of the Eighth Amendment. Austin v. United States, 509 U.S. 602, 622

(1993) (applying Eighth Amendment to forfeiture under § 881(a)(7)). The Eighth Amendment is

violated if a punitive forfeiture “is grossly disproportionate to the gravity of a defendant’s offense.”

United States v. Bajakajian. 524 U.S. 321, 334 (1998). Claimant has the burden to show that

forfeiture of the Defendant property would be constitutionally excessive. See 18 U.S.C. § 983(g)

(burden is on claimant to show gross disproportionality by preponderance of evidence.)

       The Supplemental Rules provide that a claimant may seek to mitigate a forfeiture under

the Excessive Fines Clause “by motion for summary judgment or by motion made after entry of a

forfeiture judgment if: (i) the claimant has pleaded the defense under Rule 8; and (ii) the parties

have had the opportunity to conduct civil discovery on the defense.” Fed. R. Civ. P. Supp. R. G(e).




                                                   3
       IV. Analysis

       A. Failure to state a claim. To sustain its claim at trial, the government must show by a

preponderance of the evidence that the Defendant money was furnished or intended to be furnished

by someone in exchange for a controlled substance, that the money is traceable to such an

exchange, or that it was used or intended to be used to facilitate a violation of the federal drug

laws. 21 U.S.C. § 881(a)(6); 18 U.S.C. § 983(c)(1) (burden is on the government to prove by a

preponderance of the evidence that the property is subject to forfeiture.) Under § 881(a)(6), this

requires proof of a substantial connection between the Defendant currency and drug trafficking.

United States v. $252,300 in U.S. Currency, 484 F.3d 1271, 1273 (10th Cir. 2007). But contrary

to Claimant’s suggestion, the government need not prove the existence of a specific drug

transaction to prevail on its claim. United States v. Funds in the Amount of $100,120.00, 901 F.3d

758, 768 (7th Cir. 2018); United States v. $64,895 in U.S. Currency, No. 10-1434-RDR, 2013 WL

2406095, *1 (D. Kan., May 31, 2013) (citing United States v. $21,055 in U.S. Currency, 778 F.

Supp.2d 1099, 1103 (D. Kan. 2011)). Nor does the absence of any pending criminal charge

pertaining to the money preclude the government from meeting its burden of proof. See United

States v. $12,900 in U.S. Currency, 803 F. Supp. 1459 (S.D. Ind. 1992) (“an acquittal or dismissal

of criminal charges does not affect the Government’s ability to pursue a forfeiture action”). Cf.

United States v. One Assortment of 89 Firearms, 465 U.S. 354, 366 (1984) (“a gun owner’s

acquittal on criminal charges involving firearms does not preclude a subsequent in rem forfeiture

proceeding against those firearms”).

       The government’s complaint, as amplified by the affidavit attached to it, provides

sufficiently detailed facts to support a reasonable belief that the government will be able to meet

its burden of proof at trial. The allegations include: transportation of a large amount of cash;



                                                4
packaging of the money in vacuum-sealed bundles; apparent application of a strong scent to the

money’s packaging material; an alert on the currency by a drug detection dog; and four large empty

duffel bags emitting the smell of raw marijuana. Similar allegations have previously been found

to support, to one degree or another, an inference of unlawful drug trafficking. See $252,300.00

in U.S. Currency, 484 F.3d at 1271 (a large amount of currency is strong evidence of connection

to a drug transaction; wrapping cash in cellophane-type materials is known to be used by drug

traffickers to prevent discovery by drug-sniffing dogs; and an odor of marijuana is probative of a

link between the money and drug trafficking); Abbo v. Wyoming, 596 F. App’x 709, 713 (10th Cir.

2014) (“we have held confounding smells are often used as masking agents to conceal the odor of

drugs and therefore bolster, rather than defeat, a finding of probable cause”). Because the

government may be able to meet its burden at trial, Claimant’s motion to dismiss the complaint is

denied.

           B. Excessive fine. The government contends Claimant’s motion is premature insofar as

it asserts that forfeiture would constitute an excessive fine. The court agrees. As noted previously,

such an argument may be made by motion only when the claimant has pleaded the defense under

Rule 8 and the parties have had the opportunity to conduct discovery on the defense. Fed. R. Civ.

P. Supp. R. G(8)(e). Neither of those conditions is satisfied. Claimant has not pleaded the defense

(see Docs. 13, 15) and the parties are only now beginning to engage in discovery. See Doc. 27.

          V. Conclusion

          Claimant’s motion to dismiss (Doc. 21) is DENIED. IT IS SO ORDERED this 31st day

of May, 2019.

                                                      ____s/ John W. Broomes___________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE



                                                 5
